Case: 1:16-cr-00224-PAG Doc #: 164 Filed: 04/10/19 1o0f1. PagelD #: 2237

MINUTES OF PROCEEDINGS
United States District Court, Northern District of Ohio, Eastern Division

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States of America, DATE: April 10, 2019
Plaintiff(s), CASE NO. 1:16CR224
vs. JUDGE PATRICIA A. GAUGHAN
Bogdan Nicolescu and Radu Miclaus, COURT REPORTER: George Staiduhar
Defendant(s).
TRIAL TO COURT JURY
[ OPENING STATEMENTS OF COUNSEL
PLTF'S CASE L BEGUN L CONTINUED & ] NOT CONCLUDED LI] CONCLUDED
DEFT'S CASE L BEGUN LI] CONTINUED & [ NOT CONCLUDED [ CONCLUDED
[I] TESTIMONY TAKEN (see witness list)
L REBUTTAL OF PLTF L SURREBUTTAL OF DEFT
[ FINAL ARGUMENTS [ CHARGE TO THE JURY
[§] ADJOURNED UNTIL 4/11/19 AT 9:00 a.m.
JURY IN DELIBERATIONS.
L EXHIBITS LOCATED IN

[_] EXHIBITS RETURNED TO COUNSEL /s/ Patricia A. Gaughan

 

. Patricia A. Gaughan, U.S. District Court Judge
15 mins.
